DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 02/03/2021 and reviewed by the Examiner.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because the recitation “the deployed positions” is creating ambiguity as to whether the recitation  is referring to one of the one or more deployed position or to some other deployed position because they are given different designation. Claim 19 contains similar issue.
 	Claim 19 is further indefinite because it is unclear whether the recitations “a first position” and “a second position” are referring to the first and second position recited claim 16 or to some other recitation because they are given the same desinations.
Claims 4-9 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (U.S. Pat. Pub. No. 20170211904 A1) in view of Allen (U.S. Pat. No. 20200336581 A1).
Note: The subject matter of claims 10 and 16 wherein the rail assembly being extendable is not supported by the parent application number 16724095.
 	Regarding claim 10, Matthews teaches a stand comprising:
 	a platform (Matthews; M1 see annotated figure below);
 	a chair (Matthews; M2 see annotated figure below) supported on the platform; and
 	 activity rail assembly (Matthews; 62) rotatably attached to the chair, the activity rail assembly having a horizontal activity rail portion (Matthews; 65); wherein the activity rail assembly is rotatable among a first stowed position in which the activity rail assembly is oriented upright, a second stowed position in which the activity rail assembly is oriented downwardly [capable via M3 also see Figs. 1-4 for configuration], and one or more deployed positions (Matthews; position shown in Figs. 3-4) between the first stowed position and the second stowed position.
 	However, Mathews does not explicitly teach the activity rail assembly is extendable and retractable between a first position and a second position, wherein when the activity rail assembly is in the first position, the horizontal activity rail portion is closer to the chair than when the activity rail assembly is in the second position. 	Allen teaches the activity rail assembly (Allen; Fig. 4) is extendable and retractable (Allen; at 124) between a first position and a second position, wherein when the activity rail assembly is in the first position, the horizontal activity rail portion is closer to the chair than when the activity rail assembly is in the second position.
Matthews and Allen are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Matthews having the rail assembly that is extendable. The motivation would have been to make the invention adjustable. Therefore, it would have been obvious to modify Matthews as specified in claim 10.

    PNG
    media_image1.png
    572
    638
    media_image1.png
    Greyscale


Regarding claim 12, Mathews as modified teaches the activity rail assembly comprises a telescoping mechanism (Allen; 124, 106) for extending and retracting the activity rail assembly between the first and second positions.
Regarding claim 13, Mathews as modified teaches the activity rail assembly comprises a means (Allen; A1 see annotated figure below) for locking the activity rail assembly in the first position, in the second position, or in a third position between the first position and the second position (Allen; e.g. positions between the maximum and minimum range of positions).
Regarding claim 14, Mathews as modified teaches a retaining element (Mathews; 27) supported by the chair (Mathews; M2), wherein the retaining element is movable between a first retaining element position (Mathews; open position of 27) in which the retaining element does not support the activity rail assembly, and a second retaining element position (Mathews; tight position of 27) in which the retaining element supports the activity rail assembly in one of the deployed positions; and
a track element (Mathews; 11) supported by the chair, wherein the retaining element is movable along the track element between the first and second retaining element positions, and wherein when the retaining element is in the first retaining element position, the retaining element is clear of a pathway of the activity rail assembly between the first stowed position and the second stowed position.

    PNG
    media_image2.png
    743
    503
    media_image2.png
    Greyscale

Regarding claim 15, Matthews teaches a ladder portion, wherein the platform is supported on the ladder portion (Matthews; lower rail portion of M1).
Regarding claim 16, Mathews teaches a seating structure, comprising:
a chair (Matthews; M2 see annotated figure above); and
an activity rail assembly (Matthews; 62) rotatably attached to the chair, the activity rail assembly having a horizontal activity rail portion (Matthews; 65) and a mechanism (Matthews; M3) for extending and retracting the activity rail assembly; wherein the activity rail assembly is rotatable among a first stowed position in which the activity rail assembly is oriented upright, a second stowed position in which the activity rail assembly is oriented downwardly [intended use/capable via M3 also see Figs. 1-4 for configuration], and one or more deployed positions (Matthews; positions  as shown in Figs. 2-3 for) between the first stowed position and the second stowed position.
	However, Mathews does not explicitly teach the activity rail assembly is extendable and retractable between a first position and a second position, wherein when the activity rail assembly is in the first position, the horizontal activity rail portion is closer to the chair than when the activity rail assembly is in the second position. 	Allen teaches the activity rail assembly (Allen; Fig. 4) is extendable and retractable (Allen; at 124) between a first position and a second position, wherein when the activity rail assembly is in the first position, the horizontal activity rail portion is closer to the chair than when the activity rail assembly is in the second position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Matthews having the rail assembly that is extendable. The motivation would have been to make the invention adjustable. Therefore, it would have been obvious to modify Matthews as specified in claim 16.
Regarding claim 17, Matthews teaches a platform (Mathews; M1), wherein the platform supports the chair (Mathews; M1).
Regarding claim 19, Matthews teaches a track element (Mathews; 11) supported by the chair (Mathews; M2) and extending between a first position (Mathews; when in contact with 63) on a side of the chair and a second position (Mathews; when not attached to 63) different from the first position;
 	a knob (Mathews; 27) slidably engaged with the track element and being movable along the track element between the first position and the second position, and wherein when the knob is in the second position, the knob does not obstruct a pathway of the activity rail assembly, and wherein when the knob is in the first position, the knob supports the activity rail assembly in one of the deployed positions.
Regarding claim 20, Matthews teaches as modified teaches 
a first tube (Allen; A2) rotatably attached to the chair on a first side of the chair;
 	a second tube (Allen; A3) rotatably attached to the chair on a second side of the chair opposite the first side;
 	a third tube (Matthews; A4 see annotated figure below) telescopically positioned at least partially inside the first tube and configured to slide within the first tube;
 	a fourth tube (Matthews; A5 see annotated figure below) telescopically positioned at least partially inside the second tube and configured to slide within the second tube; and
 	a means (Matthews; A6 see annotated figure below) for locking the fourth tube relative to the second tube; wherein the horizontal activity rail portion extends between the third tube and the fourth tube.

    PNG
    media_image3.png
    753
    503
    media_image3.png
    Greyscale

	Allowable Subject Matter
Claims 1-4 and 7-10 are allowed.
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631